UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1077



THOMAS, LORD OF SHALFORD;     LINDA,   LADY   OF
SHALFORD, his wife,

                                           Plaintiffs - Appellants,

          versus


SHELLEY’S    JEWELRY,   INCORPORATED,    d/b/a
Shelley’s Auction Gallery; JOETTE M. HUMPHREY;
JOHN F. LAUGHTER; BILLY R. RAMSEY; KEITH G.
SHELLEY; STANLEY R. SHELLEY,

                                              Defendants - Appellees,

          and


JEWELERS MUTUAL INSURANCE COMPANY,

                                                           Defendant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-99-162-1)


Submitted:   May 31, 2001              Decided:    September 10, 2001


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Thomas, Lord of Shalford, Linda, Lady of Shalford, Appellants Pro
Se. Frank J. Contrivo, Andrew James Santaniello, FRANK J. CONTRIVO,
P.A., Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thomas, Lord of Shalford, and Linda, Lady of Shalford, appeal

the district court’s order granting summary judgment in this diver-

sity action.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court. Lord of Shalford v. Shelley’s

Jewelry, Inc., No. CA-99-162-1 (W.D.N.C. Dec. 28, 2000).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2